Title: To James Madison from George Joy, 16 May 1812
From: Joy, George
To: Madison, James


Dear sir,
May 16th: 1812.
Mr. Maury has transmitted to you from time to time in M. S. and print the sheets of a work of which the commencement was enclosed in my letter to you of the 15th. of Feby. and I have given a discretionary authority to Mr. John Atkinson of New York to print it in America. I have since sent Mr. Maury M. S. copy of a smaller work entitled “A letter from a calm observer to a Noble Lord on the subject of the late declaration relative to the orders in Council”; but am not yet advised of his having had an opportunity to transmit it to you. Of both these I send you printed copy by this conveyance to the care of Mr Maury who will send you two other copies of the last by seperate ships. My object in writing this was in the first instance to send it in my own name to Lord Sidmouth who might recollect me though it is some years since I had any intercourse with him. The vibration of events occasioned some vacillation in my resolution to send it him: I was urged by a friend to commit it to the press and finally determined not without advice to adopt both measures. I therefore handed M. S. to his Lordship in a letter of the 5th. advising him that I had been persuaded to make it public under certain modifications which would prevent him being seen as the party to whom it was addressed. On the evening of the 11th. I heard the news of the assasination of Mr. Perceval received a number of copies of the last impression and a Note from Lord Sidmouth of which the following is copy all within an hour.


“Richmond Park May the 10th. 1812.
Lord Sidmouth presents his Compliments to Mr. Joy, and returns him many thanks for the Communication with which he has favor’d him. Ld. S. would be glad to see Mr. Joy, if he could make it convenient to call upon him at N. 18. Charles Street, St. James Square, on Thursday Morning at eleven o’clock.”
To this, in consideration of the event that had intervened between the date and receipt of the note I sent an answer as follows.
“Mr. Joy presents respectful Complts. to Lord Sidmouth and will do himself the honor of waiting on his Lordship on Thursday unless he shall be in the mean time apprised that the melancholy event with which his Lordship cannot fail to be occupied should render it inconvenient.
[“]Mr. Joy takes the liberty to cover to Lord Sidmouth two printed copies of the letter enclosed to him in manuscript in which his Lordship will find no other alteration than as to what might have indicated the writer (page 1) and the person for whom it was intended (Page 13) except the Preface occasioned by subsequent events.”

May 12th. 1812.





The alteration here noted is designated in the margin of one of the printed copies now sent you; to this I received the next day the following answer.





“18. Charles Street.May the 13th. 1812.
Lord Sidmouth presents his Compliments to Mr. Joy, and is sorry to be under the necessity of postponing for a few Days, the Pleasure of seeing him.”
As there are two opportunities within the reach of this nights post I have thought it as well to advise you thus far though a few days will probably shew what or whether any result may be expected from this effort. To enable you to form a perspective opinion it is proper that I should also add that in my letter to Lord S. of the 5th. I assured him that though in my conscience I perceived in the public evidences of the disposition of the American Government enough to satisfy me of the sincere desire of that Government to maintain the relations of amity with this, yet it was not on these alone that my opinion was founded; for that I was so fully convinced of your personal dispositions in this respect that with all the increased difficulties that had lately occurred I was persuaded that proposals directly from the one Government to the other would succeed under a liberal discussion in healing the differences and renewing the intercourse of the two Countries in a just and reciprocally beneficial manner to which I should be happy to contribute any thing in my power either here or in crossing the ocean which I meditated. With a view to perspective also I hand you two notes passed between Lord Holland and myself the latter of which does not much favor the report of a change of administration on the particular subject of the former I have while writing received a letter from a member of the Birmingham Committee who has gone home advising me that he agrees with me that the subject “has been quite misunderstood by all the witnesses that have hitherto been examined, (adding,) that it is therefore of the greater consequence that those of the outports say, London, Liverpool, Bristol & Hull, should be correctly informed. That the chairman of the Birmingham deputation (deputy chairman of the General Committee) will call on me with an intelligent member of the Liverpool Committee for particulars.” I had already in sending a copy of the little Pamphlet to Mr. Brougham requested his particular attention to the third paragraph of the Preface.
The error appears to be in the parties here having taken up as isolated the fourth paragraph of Mr. Monroes letter to Mr. Foster of the 26th. of July 1811. This letter, the true date of which I noted from the book lent me for a short time by Mr. Russel is in my copy as cut out of the Newspapers the 27th. of July and acknowledges receipt of a letter from Mr Foster of the preceding day (yesterdays date) ’tis evidently an answer to a letter of Mr. F. dated in my Copy the 24th. but appearing to acknowledge receipt of that of the 26th. in which (4th paragraph) Mr. Foster disavows any acknowledgement that the blockade would cease merely in consequence of a revocation of the orders in Council you will perceive the mistake that may occur to parties not investigating the whole subject nor perhaps noticing at all the reply of Mr. Monroe of Octr. 1st. 1811 (paragraph 15 as divided in the copy I have) the real answer to Mr Fosters letter of the 25th. of July. ’Tis curious how narrowly these subjects must be watched in their progress but I will not detain you with any remarks, save that the best advises I can obtain from France are so unfavorable to a satisfactory accomodation of the just demands upon that Government as to make it the more desirable if possible to obtain an adjustment here.
I think it right to place these facts before you as they are but I should think it wrong to hold out any encouragement further than the mere matter of fact accompanied with the draw backs which former difficulties portend, may render prudent. I rest, always Very respectfully, Dear sir, Your Friend and Servant.
Geo: Joy.
P. S. Indisposition, as the remains of my Danish Complaint having confined me to my lodging for the most of the last 6 weeks, has prevented my seeing several individuals on these subjects, am now nearly well and out tho’ not far every fine day.


